Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered May 27, 1986, convicting defendant, after a jury trial, of first degree robbery, and sentencing him to a term of 23 years to life in prison as a persistent felony offender, unanimously modified, in the exercise of discretion and in the interest of justice, to reduce the term of his sentence to 15 years to life, and as so modified, affirmed.
Upon an examination of the entire record and our review of defendant’s previous convictions, we find the sentence imposed to be excessive to the extent indicated. The two other points raised by defendant are without merit. Concur — Milonas, J. P., Kassal, Rosenberger, Wallach and Smith, JJ.